Exhibit 10.16 MERGER AGREEMENT BETWEEN PREMIER DATA SERVICES, INC., PREMIER DATA SERVICES ACQUISITION, INC., FuGEN, INC. AND THE STOCKHOLDERS OF FuGEN MERGER AGREEMENT Premier Data Services, Inc. (“Premier”), Premier Data Services Acquisition, Inc. (“Acquisition”), FuGEN, Inc. (’FuGEN”), and the Stockholders of FuGEN listed on the signature page hereof (“Stockholders”) agree as follows effective the day set forth on the signature page below. ARTICLE I PRELIMINARY STATEMENT Premier is a Delaware corporation with its principal place of business at 2 Inverness Drive East, Suite 100, Englewood, Colorado 80112. FuGEN is a Delaware corporation whose principal place of business is 6001 Montrose Road, Suite 640, Baltimore, Maryland 20852. Acquisition is a Delaware corporation with its principal place of business at 2 Inverness Drive East; Suite 100, Englewood, Colorado 80112. Both FuGEN and Premier are engaged in complementary businesses involving the use of computer software and the provision of consulting services. References herein to the “FuGEN Business” mean the business of FuGEN as it is now conducted. References herein to the “Premier Business” mean the business of Premier as it is now conducted. FuGEN, Premier, and their respective Stockholders, have determined that a merger of their businesses would be mutually advantageous, would provide synergism and economies of scale, and would provide a platform for further growth and creation of value. The parties have further determined that such a merger of their businesses can best be accomplished by a merger of FuGEN with a wholly-owned subsidiary of Premier and, accordingly, Premier has caused the formation of Acquisition as the merger partner for FuGEN. Such merger is intended to qualify as a tax-free reorganization in accordance with the provisions of Internal Revenue Code Section 368(a)(2)(D), The Stockholders constitute all of the owners of FuGEN, and all of such Stockholders have agreed to participate in the reorganization and to enter into and comply with the terms of this Agreement. FuGEN has employees who hold non- qualified stock options, and it is anticipated that all of such employees will agree to cancel such options in exchange for substantially equivalent Premier options. The ‘Surviving Corporation” is sometimes used to refer to the corporation which will exist as the result of the merger of FuGEN and Acquisition, and the “Effective Date” is the date on which the Certificate of Merger is filed with and accepted by the Secretary of State of the State of Delaware. ARTICLE II MERGER 2.01 Merger, Upon the terms and subject to the conditions of this Agreement, as of the Effective Date, FuGEN shall merge with and into Acquisition and the separate corporate existence of FuGEN shall thereafter cease (the “Merger”). Acquisition shall be the surviving corporation of the Merger (sometimes referred to as the “Surviving Corporation”) and shall continue to be governed by the laws of the state of Delaware, under separate corporate existence, with all its rights, privileges, immunities, powers and franchises continuing unaffected by the Merger, except as otherwise set forth in this Article U. Immediately, following the Merger. Acquisition shall change its name to FuGEN, Inc. Acquisition and FUGEN arc the “Constituent Corporations” in the Merger within the means of Section 251 of the Delaware General Corporation Law. The Merger shall have the effects specified in such Delaware law and in this Agreement. 2. 2.02 Certificate of Incorporation. The Certificate of Incorporation of Acquisition shall be the Certificate of Incorporation of the Surviving Corporation until duly amended further in accordance with the terms hereof and the Delaware General Corporation Law. 2.03 Bylaws. The bylaws of Acquisition in effect immediately prier to the Effective Date shall be the bylaws of the Surviving Corporation until duly amended in accordance with the terms thereof. 2.04 Directors and Officers. The Directors and Officers of Acquisition immediately prior to the Effective Date shall be the Directors and Officers of the Surviving Corporation from and after the Effective Date and until their respective successors shall have been duly elected and qualified. ARTICLE III PAYMENT OF AND ADJUSTMENT TO PURCHASE PRICE 3.01 Manner of Converting Shares. At the Effective Date, each of the following transactions shall be deemed to occur simultaneously (a) FuGEN Common Shares. By virtue of the Merger, and without any further action on the part of the parties, the shares of Common Stock., 5.01 par value per share, of FUGEN (“FuGEN Common Shares”) issued and outstanding at the Effective Date shall be cancelled and the holders of FuGEN Common Shares shall be entitled to receive, in exchange therefore, subject to the provisions of Section 3.03 below, the number of shares of Common Stock, 5.001 par value per share, of Premier (“Premier Common Stock”) set forth on Schedule 3.01 attached to this Agreement corresponding to such Stockholder’s name. (b) FuGEN Preferred Shares By virtue of the Merger, and without any further action on the part of the parties, all outstanding shares of Series A Preferred Stock, $.01 par value (the “FuGEN Preferred Shares”) of FuGEN shall be cancelled and the holders of the FUGEN Preferred Shares shall receive in exchange therefore that holders’ pro rata portion of the following consideration: (i) one hundred thousand dollars ($100,000.00) in cash, payable at the closing, (ii) one or more Promissory Notes with a total aggregate principal amount of seven hundred thousand dollars ($700,000.00) in the form attached hereto as Exhibit A (the “Promissory Notes”), and (iii) five hundred and sixty five thousand forty two (565,042) shares of Premier Common Stock, subject to the provisions of Section 3.03 below, The Promissory Notes shall be guaranteed on a non- recourse basis by certain Premier stockholders and such non-recourse guaranties shall be secured by a pledge of the Premier Common Stock held by such Premier stockholders under a Non-Recourse Guaranty and Stock Collateralization Agreement in the form attached hereto as Exhibit 2 (the “Guaranty and Stock Collateralization Agreement”). The Promissory Notes shall also be secured by a pledge of the assets of Premier pursuant to a Security Agreement in the foam attached hereto as Exhibit C (the “Security Agreement”). (c) Appraisal Rights. Notwithstanding anything in this Agreement to the contrary, no shares of FuGEN stock held by any Stockholder who has properly exercised and perfected appraisal rights shall be exchangeable for the right to receive any shares of Premier stock. 3. 3.02 Certificates of Company Shares. Until surrendered and in accordance with the provisions of Section 3.01, the certificate or certificates that at the Effective Date represented issued and outstanding FuGEN shares shall represent for all purposes the right to receive the consideration into which such shares are to be converted as a result of the Merger in accordance with the terms hereof. 3.03 Holdback Stock. (a) Rights to Holdback Stock. At’ the time of closing, each Stockholder shall be issued the number of shares of Premier Common Stock shown on Schedule 3.01 as the “Total Premier Shares.” Of the Total Premier Shares, a portion shall be delivered outright at the closing to the Stockholder, which portion is identified on Schedule 3.01 as the “Initial Shares.” The remaining balance of a Stockholder’s Total Premier Shares (if any) shall be retained by Premier, in escrow, fir a period of one year after closing to ensure compliance by FuGEN and the Stockholders with all of the representations, warranties, covenants and other undertakings made by them hereunder, which remaining balance is identified on Schedule 3.01 as the “Holdback Stock”. During the period that any Holdback Stock is held in escrow, the Shareholders to whom it would otherwise be issued shall be treated for all purposes as the owners of such stock, and shall be entitled to vote such Holdback Stock and to receive any dividends declared with respect to such Holdback Stock, On the first anniversary after closing (the “Final Distribution Date”), Premier will distribute the Holdback Stock to the respective Stockholders unless Premier has reasonably determined prior to the Final Distribution Date, that it is entitled to indemnification under Article Xl of this Agreement. Premier will have the right to cancel some or all of the Holdback Stock as satisfaction for any indemnification obligation due to Premier and/or Acquisition from the Stockholders under Article XI, and, except as otherwise provided in Article XI, any such cancellation shall be charged against the Holdback Stock of each Stockholder pro rats. Lf Premier is entitled to any indemnification and a right to cancel the Holdback Stock, it shall so notify the Stockholders in writing who have Holdback Stock subject to cancellation in writing, stating with reasonable specificity the reason for such claim and the amount of such claim. Each of the Stockholders, except Jacob Baum (“Baum”) and Sagebrook Technology Partners, L.P. (“Sagebrook”), hereby designates Terwilliger as its representative, with full authority on behalf of such Stockholder to resolve any indemnification issues winch may arise. If the parties disagree with Premier’s determination, the Stockholders may resolve the issue in accordance with arbitration as provided in Section 12.08 below. (b) Fair Value of Holdback Stock. For purposes of determining the value of the shares of Holdback Stock, if any, to be cancelled, such shares shall be valued at the greater of (i) $.684817848 per share, which is the agreed value of the Premier Common Stock on the date of the Closing, or (ii) the fair market value of the stock as of the time of cancellation, as determined by any reasonably contemporaneous arms length sale. Such amount is hereinafter sometimes referred to as the “Fair Value” of the Holdback Stock. 3.04 Observation Rights. Martin L. Terwilliger (“Terwilliger”) will be given an observer seat on the Board of Directors of Premier and shall be appointed Chief Technology Officer of Premier immediately following the Merger. Baum will be given an observer seat on the Board of Directors of Premier for the period between the effective date of this Agreement and December 31, 2002 (the Observance Period. At the sole discretion of Hugh H. Williamson III, or the successor in interest of his shames, Baum (and/or Terwilliger) maybe added to the slate of directors presented for election at the January 2003 meeting of the shareholders of Premier. During the Observance Period and any period in which Baum and/or Terwilliger serves as a director of Premier, if any, 4. Premier shall reimburse Baum and Terwilliger for travel-related expenses up to $350.00 per meeting of the Board of Directors upon receipt of documents supporting such expenses. Premier shall provide Baum and Terwilliger notice of each meeting of the Board of Directors at least two weeks in advance. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF FuGEN AND CERTAIN OF ITS STOCKHOLDERS FuGEN and Terwilliger jointly and severally represent and warrant to Acquisition and Premier as follows: 4.01 Organization. FuGEN is a corporation duly organized, validly existing and in good standing under the laws of the state of Delaware, and has the corporate power and authority to own or lease its properties. carry on its business as now conducted, enter into this Agreement and the instruments, documents and agreement ancillary hereto and identified herein (the “Other Agreements”) and perform its obligations hereunder and thereunder. 4.02 Authorization; Enforceability. This Agreement and each of the Other Agreements to which the Stockholders or FuGEN, or any of them, is a party when duly executed and delivered, shall constitute the legal, valid and binding obligations of such party, enforceable in accordance with their respective terms. All actions contemplated by this Agreement have been duly and validly authorized by all necessary proceedings of the Stockholders and by FuGEN, including adoption and approval by the Board of Directors of FUGEN and all the Stockholders in accordance with the Delaware General Corporation Law. 4.03 FuGEN Shares: The authorized capital stock of FuGEN consists solely of (i) 4,000,000 shares of Common Stock, $.0l par value per share, of which 2,001,250 shares are issued and outstanding and none are held in its treasury and (ii) 1,000,000 shares of Preferred Stock, $.0l par value per share, of which 435,000 shares are issued and outstanding, and no shares arc held in its treasury. FuGEN has no other shares authorized or issued. All of the FuGEN shares axe owned of record by the respective Stockholders as set forth on Schedule 403 hereto. All the FuGEN shares shown on Schedule 4.03 as owned by Terwilliger are owned legally, beneficially and exclusively by him, such shares axe free and clear of any pledge, encumbrance, or other third party claim, and Terwilliger has good and marketable title to such shares, FuGEN has no options, warrants, or other rights outstanding except as shown on Schedule 4.03 attached hereto. 4.04 Subsidiaries and Investments. FUGEN does not own, nor has it ever owned, any shares of capital stock of, or other equity interest in, any corporation, partnership, joint venture, or other entity. 4A)S Qualification. FuGEN is duly qualified and in good standing in the states of Delaware and Maryland. It is not required to qualify as a foreign corporation in any other state or the failure to so qualify’ would not have a material adverse effect on FUGEN Business, although it does have employees in the states of Florida and California. FUGEN baa a MI time consultant working on site in Texas. 5. 4.06 No Violation of Laws or Agreements, Except as set forth in Schedule 4.06, the execution and delivery of this Agreement or any Other Agreement by FuGEN and/or Terwilliger, will not be in material contravention of any Agreement to which FuGEN and/or Terwilliger, respectively, are parties, contravene any law, regulation, or other legal authority to which FuGEN and/or Terwilliger are subject, nor cause any acceleration, penalty, or other maternal change pursuant to any agreement or obligation binding upon FuGEN and/or Terwilliger. 4.07 Financial Information. (a) Financial Statements. Attached as Schedule 4.07(a) are the unaudited consolidated and consolidating balance sheets, income statements, and statements of cash flow for FUGEN as of December 31, 2Q01 (“Year End Statements”) and the interim financial statements of FuGEN as of February 28, 2002 (“Internal Financial Statements’ Both the Year End Statements and the Internal Financial Statements (collectively the “FuGEN Financial Statements”) have been prepared in accordance with general accepted accounting principles consistently applied (except that the FuGEN Financial Statements do not contain footnotes and are subject to normal arid recurring year-end audit adjustments, which will not, individually or in the aggregate, be material in magnitude) and are accurate, correct, and complete In all material respects and present fairly the consolidated financial condition, assets, and liabilities in results of operations of FuGEN for the relevant periods. (b) Undisclosed Liabilities. Except as set forth on Schedule 4.07(i) as of the date of execution of this Agreement and as of the time of closing, FuGEN has no material debt, obligation, or liability, absolute, fixed, contingent or otherwise, of any nature whatsoever except as shown on the FuGEN Financial Statements and except for liabilities arising in the ordinary course of business from and after the date of the most recent of the FuGEN Financial Statements. Except as set forth on Schedule 4.07(b), all such liabilities arising from and after the date of the most recent of the FuGEN Financial Statements are of similar kind and amount to those shown on the financial statements and have arisen in the ordinary course of business. Without limiting the generality of the foregoing, all debts due from FUGEN to the Chevy Chase Bank of Maryland have been paid and any security interest of record in favor of such bank will be released. 4.08 Taxes. FuGEN has timely and correctly prepared and filed all tax returns as and when due, including federal and state income tax returns, and FuGEN has paid all taxes due pursuant to such tax returns as well as any other taxes, including real and personal property taxes, franchise taxes, sales and use taxes, for which FuGEN is liable except for an outstanding tax liability of approximately $6,300 which is shown on the FuGEN Financial Statements. FuGEN has not filed and is not now subject to any extension of time with respect to the filing of any tax return. FuGEN has provided to Premier and Acquisition true and correct copies of all of its federal and state income tax returns filed for the past three years. FUGEN is not aware of any actual or threatened tax audit of FuGEN, nor is it aware of any incorrect or questionable tax decisions or filings which would be likely to result in a significant tax liability to FuGEN in the event that any such audit were to occur. FuGEN has paid all payroll taxes as and when due, maintains all required payroll accounts, and has timely paid all employee and employer withholding taxes into such accounts. 4.09 Receivables. Schedule 4.09 lists all trade and other accounts receivable of FUGEN outstanding as of March 13, 2002, presented on an aged basis. All receivables, whether reflected on the FuGEN Financial Statements or created after the date of the FUGEN Financial Statements, arose from bona fide transactions of FuGEN. Except to the extent of the recorded reserve, no doubtful 6. accounts exist on the Internal Financial Statements, all of the FUGEN receivables are collectable in the ordinary course of business. 4.10 Litigation and Contingencies. Except as disclosed on Schedule 4.10 4.16, no action, suit, investigation, claim or proceeding of any nature or kind whatsoever whether civil, criminal, or administrative, is pending or, to the knowledge of FuGEN or Terwilliger, threatened, against or affecting FuGEN or any of its assets or any of the outstanding FuGEN stock. FuGEN does not have any pending litigation against any third party. Neither FuGEN nor Terwilliger is aware of any threatened litigation against FUGEN or any of its assets, nor are they aware of any threatened litigation against any third party.Neither FuGEN nor Terwilliger is aware of any facts or circumstances likely to give rise to any such litigation. 4.11 Contracts. Set forth on Schedule 4.11 attached hereto is a list of all of the material contracts of FuGEN. Neither FuGEN nor any other party is in material breach of any of such contracts or Other Agreements except as indicated on Schedule 4.11. All of such contracts have been entered into in the ordinary course of the FuGEN Business and, to the best knowledge of FuGEN, all of the material contracts are in full force and effect, and are valid, binding and enforceable in accordance with their terms, except to the extent that the enforceability thereof may be affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights generally or by court- applied equitable principles. 4.12 Compliance With Law. FUGEN holds all material licenses, permits, and other legal authority necessary to conduct the FuGEN Business. From and after the Effective Date, Premier and Acquisition will have the legal authority to continue operating the FuGEN Business, subject to changes in applicable laws and regulations and subject to any applicable renewal filings due after the Effective Date. 4.13 Affiliated Transactions. No officer, director, Stockholder, or other party affiliated with FuGEN is, or has been during the past three (3) years, a party (directly or indirectly) to any transaction, agreement, or other understanding with FuGEN except pursuant to agreements or arrangements fully disclosed on Schedule 4.13 attached hereto. No such affiliated party has or will have any claim against the Surviving Corporation as a result of transactions contemplated herein. 4.14 Employees and Benefits. (a) Employees. Attached hereto as Schedule 4.14(a) is a list of all of the FuGEN employees including the date of first hire, social security number, rate of compensation, and any accrued rights (including vacation accruals) to which such employee is entitled or Will be entitled as of the Effective Date. None of FuGEN’ employees are parties to any employment agreement or other contract with FUGEN, nor are any of such employees entitled to any fringe benefits or other compensations from FuGEN except as reflected on Schedule 4.14(a). None of the FuGEN employees is subject to any collective bargaining agreement or other union agreement, nor is FuGEN or any Stockholder aware of any effort to organize the work force at FuGEN. No material disputes or claims against FuGEN exist on behalf of any of its present or former employees including, but not limited to, claims for unemployment compensation, workers’ compensation, violation of wage and hour laws, claims relating to past compensation, or claims relating to unjust termination. FUGEN is in compliance in all material respects with the Occupational Safety and Health Act and all rules and regulations promulgated hereunder, and FuGEN has complied in all material respect with all other applicable domestic statutes, rules and regulations relating to the employment of its employees including the Americans With Disabilities Act, the Family and Medical Leave Act, and all other 7. federal, state, and local rules and regulations. To the best knowledge of FUGEN, none of FuGEN, its officers, directors or employees has discriminated on the basis of gender age, national origin, religious preference, sexual orientation, or on any other basis, nor has FuGEN to its best knowledge, engaged in or permitted any sexual harassment of any nature whatsoever to affect its employees. FuGEN is current in all of its material obligations to employees with respect to those benefits and plans which it does maintain. (b) Benefit Arrangements. Schedule 4.14(b) contains a true, complete and accurate list of all written or oral benefit plans, arrangements or agreements, including all employment manuals or policies that cover or relate to employees or former employees of FuGEN. FUGEN baa provided to Acquisition and Premier true, complete and accurate copies of written arrangements with respect to such benefits. With respect to any benefit for employees which does not exist in written form, a true, accurate in all material respects, written description of such arrangement has been provided to Acquisition and Premier. To the extent applicable, each such arrangement is in compliance with the requirements of the Employee Retirement Income Security Act of 1974 as amended from time to time and any equivalent state laws, and with the Internal Revenue Code of 1986, as amended from time to lime. 4.15 Insurance. Schedule 4.15 discloses all insurance policies with respect to which FuGEN is the owner, insured, or beneficiary, or for which it has or may have any obligation to make any premium payments. To the best of FuGEN’s belief, such policies are reasonable, in both scope and amount, in light of the known, foreseeable risks attendant to the FuGEN Business and are comparable in coverage to policies customarily maintained by like businesses. All such insurance policies will remain in effect from and after the Effective Date, subject to payment of premiums and applicable renewal periods. For the past three (3) years, all insurance policies relating to liability coverage maintained by or for the benefit of FuGEN have been “occurrence” policies and not “claims made” policies. 4.16 Intellectual Property Rights. Schedule 4.16 attached hereto discloses all the trademark and service mark rights, applications and registrations, trade names, fictitious names, service marks, logos and brand names, copyrights, copyright applications, letters patent, patent applications, and licenses to any of the foregoing owned or used by FuGEN in or applicable to the FuGEN Business which are material to such FuGEN Business (the ‘Proprietary Assets”). Except as disclosed in Schedule 4.16, to the best of its knowledge, FuGEN has the entire right, title and interest in and to, or has a valid and binding license to use, the intellectual property rights disclosed on Schedule 4.16 and all processes, know how, show how, formulae, trade secrets, inventions, discoveries, improvements, and other proprietary tights, specifically including rights to all of the computer software utilized by FuGEN in the course of the FuGEN Business, other than off the shelf, commercially available products. Schedule 4.16 separately discloses all intellectual property material to the FuGEN Business under license. To FuGEN’s knowledge, all of its intellectual property rights in the Proprietary Assets are valid and not subject to any interference, opposition, reexamination or cancellation. To the knowledge of FuGEN and the Stockholders, no third party is infringing upon, nor has any such person misappropriated, any intellectual property rights of FuGEN in the Proprietary Assets. FuGEN has no knowledge of any facts or circumstances that may constitute and infringement by FuGEN of the intellectual property rights of any other party. 4.17 Environmental Matters. FuGEN is in full compliance with all applicable federal, state and local laws, mica, and regulations relating to environmental regulations and to the disposal of waste products, including but not limited to those products defined as hazardous waste under 8. applicable laws except where the failure to be in compliance would not have a material adverse effect on the financial condition of FuGEN, To the best of its knowledge, FuGEN does not lease, own, or operate a facility on, and has not leased, owned or operated a facility on, any land or real property subject many environmental contamination, violation, or requirement for cleanup or any environmental remediation. FuGEN is not, to the best of its knowledge, subject to any claim for environmental cleanup or remediation. 4.18 Customer Relationships. Neither FuGEN nor Terwilliger has any information or reason to believe that any of FuGEN’s customers or suppliers will cease to do business with the Surviving Corporation after the Effective Date, or will alter their present volume or terms of business. There are no material disagreements or controversies pending, nor to the best knowledge of FUGEN and the Stockholders, threatened by any customer, supplier or independent contractor that does business with FuGEN, nor has any such customer or other third party made any claims or complaints regarding the services or products provided by FuGEN. All suppliers and contractors have been timely paid by FuGEN. Except as set firth on Schedule 4.18, there are no special relations (personal or otherwise, such as payment in kind arrangements, rebates or other incentives) between FuGEN and any third party. Neither FuGEN nor any officer, director, Stockholder or other affiliate of FuGEN has any ownership or other monetary interest in any competitor, customer, or supplier of FuGEN. 4.19 Obligations to Brokers. Neither FuGEN nor any of the Stockholders has incurred any obligation for the payment of any brokerage commission, finder’s fee, or other compensation relating to this Agreement or to the consummation of the transactions provided for herein. 4.20 Investment Representations. Terwilliger represents and warrants that he has received all information which he has requested or which he believes is appropriate, for evaluation of Premier. Terwilliger is familiar with the business of Premier, believes that he is fully qualified to make a knowledgeable investment decision with respect to accepting shares of Premier stock in exchange for his FUGEN stock. Terwilliger recognizes that the Premier Stock issued hereunder has not been registered, that such stock bears a restrictive legend, and that such stock can be sold only under limited circumstances in an exempt private placement offering pursuant to an opinion of counsel or other evidence acceptable to Premier to the effect that such transfer is in compliance with all applicable securities laws. Terwilliger intends to hold the Premier stock for investment purposes and not to sell or otherwise transfer such stock except in accordance with the terms hereof. Terwilliger agrees to sign an Investor Letter in the form attached hereto as Exhibit D confirming and elaborating on the provisions of this paragraph. 4.21 Complete Disclosure. This Agreement and the Other Agreements do not contain any untrue statement of a material fact by FuGEN or Terwilliger. This Agreement and such Other Agreements do not omit to state any material fact necessary in order to make the statements herein or therein by FuGEN or Terwilliger, in light of the circumstances under which they are made, not misleading. 9. ARTICLE V REPRESENTATIONS AND WARRANTIES OF JOEL GILLMAN, SAGEBROOK TECHNOLOGYPartners, LP. AND BAUM Joel Giliman, Sagebrook Technology Partners, L.P. and Baum (each referred to herein as an “Outside Stockholder”) severally and not jointly represent and warrant to Acquisition and Premier as follows: 5.01 Authorization; Enforceability. This Agreement and each of the Other Agreements to which such Outside Stockholder is a party when duly executed and delivered, shall constitute the legal, valid and binding obligations of such party, enforceable in accordance with their respective terms. To the knowledge of such Outside Stockholder, all actions contemplated by this Agreement have been duly and validly authorized by all necessary proceedings of the Stockholders and by FUGEN, including adoption and approval by the Board of Directors of FuGEN and all the Stockholders in accordance with the Delaware General Corporation Law. 5.02 FuGEN Shares. All the FuGEN shares shown on Schedule 4.03 as owned by such Outside Stockholder are owned legally, beneficially and exclusively by him, such shares are free and clear of any pledge, encumbrance, or other third party aim, and such Outside Stockholder has good and marketable title to such shares, 5.03 No Violation of Laws or Agreements. Except as act forth in Schedule 5.03, the execution and delivery of this Agreement or any Other Agreement by such Outside Stockholder, will not be in material contravention of any Agreement to which the Outside Stockholder, is a party, contravene any law, regulation, or other legal authority to which such Outside Stockholder is subject, nor cause any acceleration, penalty, or other material change pursuant to any agreement or obligation binding upon such Outside Stockholder. 5.04 Affiliated Transactions. Such Outside Stockholder is not, nor has been during the past three (3) years, a party (directly or indirectly) to any transaction, agreement, or other understanding with FuGEN except pursuant to agreements or arrangements fully disclosed on Schedule 5.04 attached hereto. Such Outside Stockholder does not have any claim against the Surviving Corporation as a result of transactions contemplated herein. 5.05 Obligations to Brokers. Such Outside Stockholder has not incurred any obligation fur the payment of any brokerage commission, finder’s fee, or other compensation relating to this Agreement or to the consummation of the transactions provided fur herein. 5.06 Investment Representations Such Outside Stockholder represents and warrants that it has received all information which it requested or which it believes is appropriate, fur evaluation of Premier. Such Outside Stockholder is familiar with the business of Premier, believes that it is filly qualified to make a knowledgeable investment decision with respect to accepting shares of Premier stock in exchange for its FuGEN stock. Such Outside Stockholder recognizes that the Premier Stock issued hereunder has not been registered, that such stock bears a restrictive legend, and that such stock can be sold only under limited circumstances in an exempt private placement offering pursuant to an opinion of counsel or other evidence acceptable to Premier to the effect that such transfer is in compliance with all applicable securities laws. Such Outside Stockholder intends to hold the Premier stock fur investment purposes and not to sell or otherwise transfer such stock except in accordance with the terms hereof. Such Outside Stockholder agrees to sign an investor 10. Letter in the form attached hereto as Exhibit 1) confirming and elaborating on the provisions of this paragraph. 5.07 Complete Disclosure. This Agreement and the Other Agreements do not contain any untrue statement of a material fact by such Outside Stockholder. This Agreement and such Other Agreements do not omit to state any material fact necessary in order to make the statements herein or therein by such Outside Stockholder, in light of the circumstances under which they are made, not misleading. ARTICLE VI REPRESENTATIONS AND WARRANTIES OF ACQUISITION AND PREMIER Premier and Acquisition jointly and severally represent and warrant to FuGEN and the Stockholders as follows; 6.01 Organization, Premier and Acquisition each is a corporation duly organized, validly existing and in good standing under the laws of the state of Delaware, and has the respective corporate power and authority to own or’ lease its properties, carry on its business as now conducted, cuter into this Agreement and the instruments, documents and agreements ancillary hereto (the “Other Agreements”) and perform its obligations hereunder and thereunder. 6.02 Authorization; Enforceability, This Agreement and each of the Other Agreements to which Premier or Acquisition, or either of them, is a party when duly executed and delivered, shall constitute the legal, valid and binding obligations of such party, enforceable in accordance with their respective terms. All actions contemplated by this Agreement have been duly and validly authorized by all necessary corporate proceedings, including adoption and approval by the Board of Directors of Premier and Acquisition in accordance with the Delaware General Corporation Law. 6.03 Premier Shares. The authorized capital stock of Premier consists solely of (i) 30,000,000 shares of Common Stock, $001 par value per share, of which 10,000,000 shares are issued and outstanding and none are held in its treasury; and (ii) 10,000,000 shares of Preferred Stock, 5.001 par value per share, of which 3,122,305 shares are issued and outstanding, and no shares are held in its treasury. Premier has no other shares authorized or issued. Premier has no options warrants, or other rights outstanding except as shown on Schedule 6.03 attached hereto. 6.04 Subsidiaries and Investments, Premier does not own, nor has it ever owned, any shares of capital stock of, or other equity interest in, any corporation, partnership, joint venture, or other entity except Acquisition. 6.05 Qualification. Premier is duly qualified and in good standing in the states of Delaware and Colorado. It is not required to qualify as a foreign corporation in any other state or the failure to so qualify would not have a material adverse effect on its business. 6.06 No Violation of Laws or Agreements. Except as set forth in Schedule 06, the execution and delivery of this Agreement or any Other Agreement by Premier and/or Acquisition, will not be in material contravention of any Agreement to which either of them, respectively, are parties, contravene any law, regulation, or other legal authority to which either of them is subject, nor 11. cause any acceleration, penalty, or other material change pursuant to any agreement or obligation binding upon Premier and/or Acquisition. 6.07 Financial information. (a) Financial Statements. Attached as Schedule 6.O7(’J are the audited consolidated and consolidating balance sheets, income statements, and statements of cash flow for Premier as f December 31, 2001 (“Year End Statements”) and the unaudited interim financial statements of Premier as of February 28, 2002 (“Internal Financial Statements”). Both the Year End Financial Statements and the Internal Financial Statements (collectively the “Premier Financial Statements”) have been prepared in accordance with general accepted accounting principals consistently applied (except that the Internal Financial Statements do not contain footnotes and axe subject to normal and recurring year-end audit adjustments, which will net individually or in the aggregate, be material in magnitude) and are accurate, correct, and complete in all material respects and present fairly the consolidated financial condition, assets, and liabilities in results of operations of Premier for the relevant periods. (b) Undisclosed Liabilities Except as set forth on Schedule 6.070) as of the date of execution of this Agreement and as of the time of closing, Premier has no material debt, obligation, or liability, absolute, fixed, contingent or otherwise, of any nature whatsoever except as shown on the Premier Financial Statements and except for assets and liabilities arising in the ordinary course of business from and after the date of the most recent of the Premier Financial Statements. All such liabilities and assets arising from and after the date of the most recent of the Premier Financial Statements are of similar kind and amount to those shown on the financial statements and have arisen in the ordinary course of business. 6.08 Taxes. Premier has timely and correctly prepared and filed all tax returns, including federal and state income tax returns, and Premier has paid all taxes due pursuant to such tax returns as well as any other taxes, including real and personal property taxes, franchise taxes, sales and use taxes, for which Premier is liable. Premier has not filed and is not now subject to any extension of time with respect to the filing of any tax return. Premier has provided to FuGEN true and correct copies of all of its federal and state income tax returns filed for the past three years. Premier is not aware of any actual or threatened tax audit, nor is it aware of any incorrect or questionable tax decisions or filings which would be likely to result in a significant tax liability to Premier in the event that any such audit were to occur. Premier has paid all payroll taxes as and when due, maintains all required payroll trust accounts, and has timely paid all employee and employer withholding taxes into such accounts. 6.09 Receivables. Schedule 6.09 lists all trade and other accounts receivable of Premier outstanding as of March 12, 2002, presented on an aged basis. All receivables, whether reflected on the Premier Financial Statements or created after the date of the Premier Financial Statements, arose from bans fide transactions of Premier. Except to the extent of the recorded reserve, no doubtful accounts exist on the internal Financial Statements, all of the Premier receivables are collectable in the ordinary course of business and will be substantially collected in all material respects within 90 days after having been created, 6.10 Litigation and Contingencies. Except for a dispute with IHS Energy Group winch has been disclosed to FuGEN and subsequently resolved, no action, suit, investigation, claim Or proceeding of any nature or kind whatsoever whether civil, criminal, or administrative, is pending or, 12. to the knowledge of Premier, threatened, against or affecting Premier or any of its assets or any of the outstanding Premier stock. Premier does not have any pending litigation against any third party. Premier is not aware of any threatened litigation against it (or Acquisition) or any of their assets, nor is it aware of any facts or circumstances likely to give rise to any such litigation. 6.11 Contracts. Set firth on Schedule 6.11 attached hereto is a list of all of the material contracts of Premier. Neither Premier nor any other party is in material breach of any of such contracts or Other Agreements except as indicated on Schedule 6.11. All of such contracts have been entered into in the ordinary course of the Premier Business and, to the best knowledge of Premier, all of the material contracts are in full force and effect, and are valid, binding, and enforceable in accordance with the terms, except to the extent that the enforceability thereof may be affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights generally or by court applied equitable principles. 6.12 Compliance With Law. Premier holds all licenses, permits, and other legal authority necessary to conduct the Premier Business, subject to changes in applicable laws and regulations ad subject to any applicable renewal filings due after the Effective Date. 6.13 Affiliated Transactions, No officer, director, Stockholder, or other party affiliated with Premier is, or has been during the past three (3) years, a party (directly or indirectly) to any transaction, agreement, or other understanding with Premier except pursuant to agreements or arrangements fully disclosed on Schedule 6.13 attached hereto. No such affiliated party has or will have any claim against the Surviving Corporation as a result of transactions contemplated herein. 6.14 Employee Benefits. Schedule 6.14 contains a true, complete and accurate list of all written or oral benefit plans, arrangements or agreements, including all employment manuals or policies that cover or relate to employees or former employees of Premier. Premier has provided to FuGEN and the Stockholders true, complete and accurate copies of written arrangements with respect to such benefits. With respect to any benefit for employees which does not exist in written form, a true, accurate in all material respects, written description of such arrangement has been provided to FuGEN and the Stockholders. To the extent applicable, each such arrangement is in compliance with the requirements of the Employee Retirement income Security Act of 1974 as amended from time to time and any equivalent state laws, and with the Internal Revenue Code of 1986, as amended from time to time. 6.15 Intellectual Property Rights. Schedule 6.15 attached hereto discloses all the trademark and service mark tights, applications and registrations, trade names, fictitious names, service marks, logos and brand names, copyrights, copyright applications, letters patent, patent applications, and licenses to any of the foregoing owned or used by Premier in or applicable to the Premier Business which are material to such Premier Business (the “Proprietary Assets”). Except as disclosed in Schedule 6.15, to the best of its knowledge, Premier has the entire right, title and interest in and to, or has a valid and binding license to use, the intellectual property rights disclosed on Schedule 6.15 and all processes, know how, show how, formulae, trade secrets, inventions, discoveries, improvements, and other proprietary tights, specifically including rights to all of the computer software utilized by Premier in the course of the Premier Business, other than off the shelf commercially available products. Schedule 6.15 separately discloses all intellectual property material to the Premier business under license. To Premier’s knowledge, all of Its intellectual property material to the Premier Business rights in the Proprietary Assets are valid and not subject to any interference, opposition, reexamination or cancellation. To the knowledge of Premier and the 13. Stockholders, no third party is infringing upon, nor has any such person misappropriated, any intellectual properly rights of Premier in the Proprietary Assets Premier has no knowledge of any facts or circumstances that may constitute an infringement by Premier of the intellectual property rights of any other party. 6.16 Employees. No material disputes or claims against Premier exist on behalf of any of its present or former employees including, but not limited to, claims for workers’ compensation, violation of wage and hour laws, claims relating to past compensation, or claims relating to unjust termination. Premier is in compliance in all material respects with the Occupational Safety and Health Act and all rules and regulations promulgated thereunder, and. Premier has complied in all material respect with all other applicable domestic statutes, rules and regulations relating to the employment of its employees including the Americans With Disabilities Act, the Family and Medical Leave Act, and all other federal, state, and local rules and regulations. To the best knowledge of Premier, none of Premier, its officers, directors or employees has discriminated on the basis of gender, age, national origin, religious preference, sexual orientation, or on any other basis, nor has Premier to its best knowledge, engaged in or permitted any sexual harassment of any nature whatsoever to affect its employees. Premier is current in all of its material obligations to employees with respect to those benefits and plans which it does maintain. 6.17 Environmental Matters. Premier is in full compliance with all applicable federal, state and local laws, rules, and regulations relating to environmental regulations and to the disposal of waste products, including but not limited to those products defined as hazardous waste under applicable laws. Premier does not lease, own, or operate a facility on, and has not leased, owned or operated a facility on, any land or real property subject to any environmental contamination, violation, or requirement for cleanup or any environmental remediation. Premier is not, to the best of its knowledge, subject to any claim for environmental cleanup or remediation. 6.18 Obligations to Brokers. Neither Premier nor Acquisition has incurred any obligation for the payment of any brokerage commission, finder’s fee, or other compensation relating to this Agreement or to the consummation of the transactions provided for herein. 6.19 Complete Disclosure. This Agreement and the Other Agreements do not contain any untrue statement of a material fact by Premier or Acquisition. This Agreement and such Other Agreements do not omit to state any material fact necessary in order to make the statements herein or therein by Premier or Acquisition, in light of the circumstances under which they are made, not misleading. ARTICLE VII COVENANTS OF PARTIES 7.01 Conduct of Business Pending Closing. From and after the date hereof and until the Effective Date, except as required by this Agreement or except as Acquisition shall otherwise consent in writing, FUGEN shall do the following: (a) Affirmative Obligations. FUGEN shall: (i) conduct the FuGEN Business in the ordinary course and consistent with past practice; (ii) maintain its property, equipment and other assets consistent with past practice; (iii) timely comply with the provisions of all agreements and permits; (iv) use its reasonable best efforts to maintain the FuGEN Business, keep its business 14. organization intact, keep available the services of its present employees and contractors, and preserve the goodwill of its customers and other third parties; and (v) maintain in full force and effect all policies of insurance disclosed in Schedule 4.15. (b) Negative Covenants. FuGEN shall not: (1) amend its Certificate of incorporation or Bylaws; (ii) change its authorized or issued capital stock or issue any stock or rights with respect to any shares of its capital stock; (iii) enter into any contract or commitment, the performance of which might extend beyond the closing except for obligations made in the ordinary course of business; (iv) cuter into any employment contract ox’ arrangement which is not terminable at will and without penalty or other obligations; (v) fail to pay any tax or other liability when due; (vi) make, change or revoke any tax election or make any agreement or settlement with my taxing authority; (vii) take any action or omit to take any action that will cause a breach or termination of any agreement to which it is a party; or (viii) increase any employee’s compensation or benefits or hire any additional employees. 7.02 Conduct of Business Pending Closing. From and after the date hereof and until the Effective Date, except as required by this Agreement or except as FuGEN shall otherwise consent in writing, Premier shall do the following: (a) Affirmative Obligations. Premier shall: (i) conduct the Premier Business in the ordinary course and consistent with past practice; (ii) maintain its property, equipment and other assets consistent with past practice; (iii) timely comply with the provisions of all agreements and permits; (iv) use its reasonable best efforts to maintain the Premier Business, keep its business organization intact, keep available the services of its present employees and contractors, and preserve the goodwill of its customers and other third parties; and (v) maintain in full force and effect all policies of insurance disclosed in Schedule 4.15. (b) Negative Covenants. Premier shall not (i) amend its Certificate of Incorporation or Bylaws; or (ii) change its authorized or issued capital stock or issue any stock or rights with respect to any shares of its capital stock. 7.03 Capital Expenditures. From and after the date hereof and through the closing date, FUGEN shall not make capital expenditures in an aggregate amount in excess of$ 10,000. 7.04 Access To information and Documents. FuGEN shall give to Premier and Acquisition and to the employees and representatives (including accountants, attorneys, and consultants) of Premier and Acquisition access to all the properties, books, tax returns, contracts, files, records, officers, personnel and accountants (including independent public accountants and their audit work papers) and shall furnish to Premier and Acquisition all such documents and copies of documents as Premier and Acquisition may reasonably request. 7.05 Terwilliger Agreement. Acquisition and Premier will enter into an Agreement with Terwilliger (the “Terwilliger Agreement”), which shall be delivered at closing, providing for the following: (1) promptly after the closing, release of Terwilliger from any contingent liability with respect to the indebtedness of FuGEN on a corporate line of credit to the Bank of America and (ii) the employment of Terwilliger by Premier and/or Acquisition on employment terms substantially similar to those which are now applicable to him. 15. 7.06 Financial Reports Upon request, Premier will deliver to each Stockholder who owns not lees than 100,000 shares of Premier stock, annual and quarterly unaudited financial statements (or audited statements if prepared) as such statements are available to Premier. This right to receive financial statements will be an addition to, and not substitution for, any right which Stockholders have to examine the books and records of Premier. 7.07 Legal Expenses. Each party hereto shall be responsible for its own legal expenses. Notwithstanding the foregoing, Premier agrees to pay up to $15,000 of legal fees incurred by the Stockholders as a group provided that a majority of the Stockholders agree on a legal counsel. 7.08 Option Holders. FUGEN has granted nonqualified Stock Options to a number of individuals, all of whom are listed on Schedule 493 attached hereto (“Option Holders”). Each Option Holder has the right to purchase FuGEN stock on the terms and at the price set forth on Schedule 4.03. It is anticipated that each of the Option Holders will agree to terminate his Option rights with respect to FUGEN, and Premier will enter into substantially equivalent option agreements with each such Option Holder with respect to Premier Stock. Each of the Option Holders will execute and agree to the standard documentation required by Premier with respect to its stock option programs. ARTICLE VIII Conditions TO CLOSING 8.01 Conditions Precedent to Obligations of Acquisition and Premier. The obligations of Acquisition and Premier to proceed with the closing under this Agreement arc subject to the fulfillment prior to or at closing of the following conditions, any one or more of which may be waived in whole or in part by Acquisition and Premier at their sole option. (a) Due Diligence. All due diligence preferred by Acquisition and Premier shall have been completed to their satisfaction. (b) No Material Changes. The business, assets, financial conditions, operations. results of operations, and prospects of FuGEN and the FuGEN Business shall be substantially as have been represented herein and no material adverse change shall have occurred. (c) Final Agreements. This Agreement and all Other Agreements shall have been agreed to and executed by all parties. (d) Board Approval. The Board of Directors of Premier shall have approved this transaction. (e) Compliance Certificate. Premier shall have received a certificate, in form satisfactory to Acquisition and Premier confirming the identity of all current officers, directors and stockholders of FuGEN and attesting as to the authenticity and current status of FuGEN’s Certificate of Incorporation, Bylaws, and board and stockholder action approving the transactions contemplated hereby, copies of which shall be attached. 16. (1) Option Holders. Each of the Option Holders shall have entered into agreements with Premier as required under Section 7.09. 8.01 Conditions Precedent to Obligations of FuGEN and Stockholders. The obligations of the Stockholders and FuGEN to proceed with the closing under this Agreement are subject to the fulfillment prior to or at closing of the following conditions, any one or more of which may be waived in whole or in part by FuGEN and each of the Stockholders (but only for itself and not the other Stockholders) at their sole option. (a) No Material Changes. Business, assets, financial conditions, operations, and results of operations of Premier shall be substantially as have been represented herein and no material adverse change shall have occurred. (b) Final Agreements. This Agreement and all Other Agreements shall have been agreed to and executed by all parties. (c) Board Approval. The Board of Directors of FuGEN shall have approved this transaction. (d) Compliance Certificate, FuGEN arid the Stockholders shall have received a certificate, in form satisfactory to them confirming the identity of all current officers, directors and stockholders of Premier and Acquisition and attesting as to the authenticity and current status of Premier’s and Acquisitions Certificate of Incorporation, Bylaws, and board and stockholder action approving the transactions contemplated hereby, copies of which shall be attached. (e) Terwilliger Agreement. Premier shall have executed and delivered to Terwilliger the Terwilliger Agreement. (f) Investors Rights Agreement. Premier shall have executed and delivered to each of the Stockholders the Investor Rights Agreement attached hereto as Exhibit H (the “Investors Rights Agreement’). (g) Promissory Notes and Security Agreement. Premier shall have executed and delivered to Baum and Sagebrook the Promissory Notes and the Security Agreement. (h) Guaranty and Stock Collateralization Agreement. Premier shall have cued the Premier stockholders who are parties to the Guaranty and Stock Collateralization Agreement to have executed and delivered to Baum and Sagebrook the Guaranty and Stock Collateralization Agreement. ARTICLE IX CLOSING The closing of all transactions provided for herein shall occur at the offices of Krendl Krendl Sacbnoff& Way, P.C., 370 Seventeenth Street, Suite 5350, Denver, Colorado 80202, on March 2007. Documents may be exchanged by email and facsimile transmission. Documents so executed and delivered Will be legally effective, but each party hereto agrees to confirm such documents by subsequent delivery of signed originals. All transactions provided (hr at closing shall be deemed to have occurred simultaneously, and no such transactions shall be effected until all have 17. been completed. The Effective Date of the Merger shall be the date of filing with and acceptance by the Secretary of State of the State of Delaware unless otherwise agreed by FuGEN and Premier. (a) Certificates representing all the Outstanding Shares of FuGEN shall be endorsed and delivered by the respective Stockholders. (b) Each of the Stockholders shall execute and deliver to Premier an Investor Letter in the form attached hereto as Exhibit D. (c) FUGEN shall deliver true and correct copies of its Certificate of Incorporation, Bylaws, stock records, and corporate minutes. (d) The secretary of FuGEN shall execute and deliver verified resolutions showing necessary approval of the transactions provided for herein by the Stockholders and directors of FuGEN. (e) Each of the Stockholders shall execute a Release in the form attached hereto as Exhibit F. (f) Each of the officers and directors of FuGEN shall resign. (g) The secretary of Premier shall execute and deliver verified resolutions showing necessary approval of the transactions provided for herein by Acquisition and Premier (h) Premier shall deliver to each of the Stockholders the Stock Certificate or Certificates to which they are entitled. (i) Each of the Option Holders and Parties will execute and deliver all agreements required by Section 7.07. (j) Premier and Terwilliger will execute and deliver the Terwilliger Agreement. (k) Premier and the Stockholders will execute and deliver the Investor Rights Agreement. (1) Premier will execute and deliver to Baum arid Sagebrook the Promissory Notes and the Security Agreement. (m) The Premier stockholders who are parties to the Guaranty and Stock Collateralization Agreement shall execute and deliver to Baum and Sagebrook the Guaranty and Stock Collateralization Agreement. (n) The parties shall execute and deliver such Other Agreements and documents as the other parties hereto may reasonably request to effect the transactions contemplated hereby. (o) Premier shall execute and deliver to Baum and Sagebrook an Option to Sell Shares in the form of Exhibit G. 18. ARTICLE X TERMINATION This Agreement may be terminated at any time prior to closing by: (i) mutual consent of Acquisition, the Stockholders, and FuGEN; (ii) Acquisition, f any of the conditions specified in Section 8.01 have not been fulfilled by March , 2002; or (iii) FuGEN or the Stockholders, if any of the conditions specified in Section 8.02 have not been fulfilled by March _, 2002. ARTICLE XI MUTUAL INDEMNIFICATION 11.01 Stockholders’
